[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                        ________________________              U.S. COURT OF
                                                                 APPEALS
                               No. 05-12984                 ELEVENTH CIRCUIT
                           Non-Argument Calendar             OCTOBER 17, 2005
                         ________________________            THOMAS K. KAHN
                                                                  CLERK
                    D. C. Docket No. 03-00146-CV-JTC-3

LORI DALGLISH,

                                                        Plaintiff-Appellant,

                                     versus

TRANSPORTATION INSURANCE COMPANY,

                                                        Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (October 17, 2005)


Before CARNES, MARCUS and COX Circuit Judges.

PER CURIAM:

     Lori Dalglish, the Plaintiff, appeals following the district court's grant of

summary judgment in favor of Transportation Insurance Company, the Defendant.
      Dalglish presents two issues on this appeal. First, she contends that the named

driver exclusion in the policy at issue is unenforceable as a matter of law because it

is unsigned. The district court properly rejected this contention for the reasons stated

in its order granting summary judgment. (R.6-60). Second, Dalglish contends that the

district court's consideration of parol evidence violated Georgia's parol evidence rule.

We conclude, however, that Georgia's parol evidence rule does not bar parol evidence

showing that the policy as written was accepted by the insured. Thus, there is no

reversible error.

      AFFIRMED.




                                           2